internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-144382-02 cc fip b4 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer parent state a issue whether short-term_capital_gains included within dividends_paid by a regulated_investment_company are taken into account by a life_insurance company’s segregated_asset_account under the basis_adjustment rules sec_817 of the internal_revenue_code such that those short-term_capital_gains are excluded from the segregated_asset account’s gross_investment_income under sec_812 conclusion short-term_capital_gains included within dividends_paid by a regulated_investment_company are not taken into account under the basis_adjustment rules of sec_817 further the short-term_capital_gains are taxed as ordinary_income dividends and must be included in the segregated_asset account’s gross_investment_income for purposes of sec_812 however to the extent that the ric’s dividend distributions reduce the value of the segregated_asset account’s shares in the regulated_investment_company the life_insurance_company has a correlative_adjustment in its reserves under sec_817 facts taxpayer is a life_insurance_company within the meaning of sec_816 and is a wholly owned subsidiary of parent a financial services holding_company during the years involved taxpayer joined with parent and other affiliated corporations in filing a life-nonlife consolidated_return on a calendar_year basis taxpayer has a number of separate_accounts that are used to support variable life_insurance contracts variable annuities and various group contracts under pension and other employee benefit plans these accounts are created and regulated under the laws of state a under these laws the assets in these accounts may be invested without regard to the usual restrictions that are placed on a life_insurance company’s investments where required the separate_accounts are registered as either open end diversified management investment companies or unit investment trusts under the investment_company act of act taxpayer has separate_accounts that are registered under the act as unit investment trusts and that are divided into variable subaccounts each of which is invested exclusively in shares of underlying mutual funds all of the mutual funds are open-end diversified management investment companies that are registered with the sec under the act all of the beneficial interests in each of these mutual funds are held by one or more of taxpayer’s separate_accounts or separate_accounts of other life_insurance_companies in connection with variable_contracts public access to each of these mutual funds is available exclusively through the purchase of a variable_contract the mutual funds have elected to be treated as regulated_investment_companies rics under sec_851 and are therefore subject_to all distribution and diversification rules of subchapter_m that apply to rics in addition the assets of each of the rics owned solely by life_insurance_company separate_accounts have been managed to comply with the diversification standards of sec_817 and sec_1_817-5 of the income_tax regulations for clarity hereafter a ric that is owned solely by the separate_accounts of one or more life_insurance_companies is referred to as a life_insurance ric while a ric owned by the general_public is referred to as a public ric we note however that although the governance and operations of a life_insurance ric may deviate from a ric owned by the general_public subchapter_m does not differentiate or distinguish among different rics when applying federal tax rules both types of separate_accounts -- those that invest directly and those that invest indirectly through life_insurance rics held in subaccounts -- support various types of variable_contracts including pension_plan annuity and life_insurance contracts and are subject_to the segregated_asset_account provisions of sec_817 all income and all gain sec_1 investment_company act of as amended u s c 80a-1 to 80b-2 taxpayer notes a minor excise_tax exception under sec_4982 that is not germane to the issue at hand and losses of the separate_accounts are directly attributed to the annuity life_insurance or pension accounts of persons or groups that have elected to purchase coverage from taxpayer based on variable asset investments accordingly during the accumulation_phase of the variable_contracts policyholders’ premiums are invested in one or more of the underlying life_insurance rics as selected by the policyholder the policyholder is credited with accumulation units based on the premiums contributed and the investment performance of the underlying life_insurance ric thus although the life_insurance_company is the owner of the assets held by the segregated_asset_account that is the shares of the life_insurance ric held in each subaccount the policyholder assumes the investment risk as the value of the policyholder’s units varies with the investment performance of the underlying life_insurance ric generally life_insurance rics as do public rics receive income from dividends interest short-term_capital_gains and long-term_capital_gains with the exception of long-term_capital_gains each life_insurance ric reports these income items on its tax_return reduced by allowable deductions to arrive at the taxable_income of the ric before any deduction for dividends_paid in order to maintain their ric status the rics must distribute at least percent of their investment_company_taxable_income for purposes of this memorandum we have been asked to assume that all dividends received by taxpayer’s separate_accounts are automatically reinvested into additional shares of the distributing life_insurance ric we also have been asked to assume that each life_insurance ric reported these dividends to taxpayer and other life_insurance_company shareholders if any pursuant to regulation 270-19a-1 of the act based on this information and other accounting information furnished to taxpayer by the life_insurance rics taxpayer can determine the portion of the dividends received from each of the life_insurance rics that is attributable to short- term capital_gain income realized by the ric for federal_income_tax purposes taxpayer has applied the segregated_asset_account provisions of sec_817 in reporting the income deductions assets reserves and company policyholder_share requirements for each of its segregated_asset accounts for these purposes taxpayer has relied on the definition of the term segregated_asset_account set forth in sec_1_817-5 to decide which assets and reserves held by a separate_account are subject_to the segregated_asset_account provisions of sec_817 thus taxpayer has treated each subaccount of taxpayer’s separate_accounts that invested in shares of an underlying life_insurance ric as a segregated_asset_account in applying the provisions of sec_817 for purposes of this request we have assumed that taxpayer is not prohibited from making these computations at the subaccount level in applying the segregated_asset_account provisions of sec_817 in computing the gross_income and reserve deductions attributable to its segregated_asset accounts taxpayer excludes all capital_gain dividends from the ric and that portion of other dividends_paid by the ric that represents short-term_capital_gains of the ric under this approach any dividend paid_by a life_insurance ric that taxpayer allocates to the ric’s capital_gain income -- short-term or long-term -- is treated as allocable to adjustments already taken into account by taxpayer under sec_817 and b when computing the segregated_asset_account reserves and the basis of the related assets -- or as described by taxpayer further below as a non- event for this purpose taxpayer treats the portion of the ric dividends that it allocates to short-term_capital_gains identically to the manner in which it treats capital_gain dividends under sec_852 that are distributed by the life_insurance rics the examining agent has not questioned taxpayer’s exclusion of life_insurance ric capital_gain dividends but has challenged the exclusion of the portion of the ric dividends that taxpayer has attributed to the life_insurance rics’ short-term_capital_gains instead the examining agent proposes to recompute the gross_investment_income and reserve deductions of those segregated_asset accounts that for which taxpayer carved out a portion of dividends that it allocated to the ric’s short-term_capital_gains adding the carved-out portion of the ric dividends to the segregated_asset accounts’ gross_investment_income and allowing an additional reserve deduction reflecting the reinvestment of these dividends in additional shares in the life_insurance rics the effect of these adjustments is to increase the portion of a segregated_asset account’s net_investment_income treated as allocable to policyholders under sec_812 and thereby to reduce the amount of dividends received by the segregated_asset_account that are eligible for the drd under sec_243 and sec_805 law policyholders’ vs company’s_share to prevent a life_insurance_company from obtaining a double benefit for tax preferred investment_income that is tax-exempt_interest and intercorporate dividends eligible for drd used to fund deductible increases in the company’s liabilities to policyholders sec_807 and sec_805 require the company to adjust certain income and deduction terms for the policyholders’ share of the tax-preferred income sec_807 and b require the life_insurance_company to reduce its end-of- year reserves by the policyholders’ share of tax-exempt_interest for purposes of computing the deduction or income item with respect to a net increase or net in reserves respectively these adjustments effectively deny the company any exclusion with respect to the policyholders’ share of tax-exempt_interest sec_805 permits a life_insurance_company to deduct only the life_insurance company's_share of intercorporate dividends received other than dividends from wholly owned subsidiaries no drd is allowed with respect to the policyholders’ share of intercorporate dividends sec_812 provides the mechanism to calculate the life_insurance company’s and the policyholders’ share of the tax-preferred income items sec_812 defines the company's_share as the percentage obtained by dividing i the company's_share_of_net_investment_income for the taxable_year by ii the net_investment_income for the taxable_year the policyholders’ share is derived by subtracting the company's_share from pursuant to sec_812 the company's_share_of_net_investment_income equals the excess if any of net_investment_income for the taxable_year over the sum of i policy interest and ii gross investment income's proportionate share of policyholder dividends for the taxable_year sec_812 defines gross_investment_income to include interest dividends rents royalties and short-term_capital_gains in excess of long-term_capital_losses sec_812 in turn defines net_investment_income a sec_90 percent of gross_investment_income or in the case of gross_investment_income attributable to assets held in segregated_asset accounts under variable_contracts percent of gross_investment_income rules applicable to segregated_asset_account reserves and basis sec_817 prescribes special rules with respect to segregated_asset accounts used by life_insurance_companies to fund variable life_insurance variable annuities and various group contracts under pension or other employee benefit plans sec_817 provides that for purposes of determining a life_insurance company’s deduction for net increases in reserves with respect to variable_contracts under sec_805 and sec_807 or the income item resulting from a net decrease in such reserves under sec_803 or sec_807 those amounts that from time to time are either added to or subtracted from the company’s reserves based on the appreciation or depreciation in value of the assets held the segregated_asset_account whether or not realized are to be disregarded the amount of appreciation or depreciation that is disregarded in computing the net increase or decrease in reserves for the taxable_year is included in the life_insurance company’s beginning of the year reserves for purposes of computing the net increase or decrease in such reserves for the succeeding taxable_year see sec_1_801-8 example sec_817 provides that the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation in value of that asset whether or not realized to the extent that the life_insurance company’s reserves for the variable_contracts must be adjusted to remove such appreciation or depreciation in applying sec_817 accordingly on disposition of the asset held in the segregated_asset_account the life_insurance_company will not be taxable on any realized appreciation and cannot reduce its tax with respect to other capital_gains by virtue of any realized depreciation sec_817 requires a life_insurance_company that issues variable_contracts to account separately for various income exclusion asset reserve and other liability items properly attributable to the segregated_asset accounts supporting those contracts thus for example the company’s_share of dividends received and the policyholders’ share of tax-exempt_interest which reduces the end-of-year reserves is determined with reference to the income and deduction items of the segregated_asset_account sec_817 provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of a life_insurance_contract a variable_contract other than a pension_plan_contract that is described in sec_817 and that is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period in which the investments made by such account are not in accordance with treasury regulations adequately diversified sec_1_817-5 contains the diversification requirements for variable_contracts sec_1_817-5 provides a look-through_rule for the application of these requirements if the look-through_rule of this regulation applies a beneficial_interest in a ric is not treated as a single investment of the segregated_asset_account instead a pro_rata portion of each asset of the investment_company is treated for diversification determination purposes as an asset of the segregated_asset_account sec_1_817-5 states that for purposes of sec_817 and sec_1_817-5 a segregated_asset_account shall consist of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any of such assets according to the examples in the regulations that illustrate this definition to the extent that the policyholder may specify how the premiums are allocated among the asset groupings held by the life_insurance company’s separate_account each such asset grouping constitutes a segregated_asset_account for purposes of sec_817 and sec_1_817-5 see sec_1_817-5 examples and regulated_investment_company rules sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company or unit_investment_trust further sec_851 applies the rules of subchapter_m only to a corporation meeting certain election gross_income and diversification requirements sec_852 imposes a tax computed at the normal corporate rates under sec_11 on a ric’s investment_company_taxable_income as computed in accordance sec_852 and sec_1_852-3 for each taxable_year of a ric sec_852 allows a ric a deduction for dividends_paid as defined in sec_561 with certain modifications sec_561 defines the deduction for dividends_paid and applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_1_852-4 a shareholder receiving dividends from a ric is generally required to include those dividends in gross_income for the taxable_year in which they are received see also sec_301 and c and sec_316 which provide for the taxability and definition of the term dividend all rics are subject_to the same information reporting requirements under sec_6042 and are not required to report s from investment_company_taxable_income to those shareholder s that are exempt recipients as defined in sec_1_6049-4 thus because all shareholders of life_insurance rics are exempt from reporting under that provision as separate_accounts of life_insurance_companies life_insurance rics need not issue form 1099's to its shareholder s shareholders of life_insurance rics do receive the details necessary for them to file federal_income_tax returns pursuant to the act under sec_852 any shareholder of a ric who receives capital_gain dividends from a ric that is taxed under subchapter_m treats those capital_gain dividends as gains from the sale of exchange of assets held for more than year accordingly dividends designated by the ric as capital_gain dividends retain their character as long-term_capital_gains when distributed to the shareholders similarly depending on the types of gross_income received by the ric appropriate portions of any dividends_paid may be designated by the ric -- and consequently taxed to the shareholders - as exempt-interest dividends and dividends qualifying for the drd sec_852 and sec_854 a dividend received from a ric is subject_to the limitations in sec_854 sec_243 a capital_gain dividend received from a ric is not considered a dividend for purposes of sec_243 sec_854 under sec_854 a ric shareholder may take into account in computing any deduction under sec_243 only that portion of the dividend other than a capital_gain dividend received from the ric that is designated by the ric as a dividend for purposes of sec_243 the portion so designated is treated as received from a corporation that is not a 20-percent_owned_corporation analysis this memorandum addresses the interaction of the segregated_asset_account provisions of sec_817 and the federal_income_tax treatment of life_insurance rics held as investments within those segregated_asset accounts the specific issue is the treatment of the portion of ric dividends_paid to the life_insurance company’s segregated account that taxpayer allocates to short-term_capital_gains and whether taxpayer may treat the adjustments made under sec_817 and b for realized and unrealized_appreciation with respect to assets held in the segregated_asset_account as allocable to that portion of dividends_paid by the ric s thereby excluding that portion of the dividends from the segregated_asset account’s gross_investment_income under sec_812 agent’s position the examining agent points out that the life_insurance rics are separate legal entities from taxpayer’s segregated_asset accounts accordingly while the segregated_asset accounts are taxed as part of the life_insurance_company the life_insurance rics are separate entities that have elected to be taxed under subchapter_m the revenue_agent further maintains that under the provisions of subchapter_m all dividends distributed by a life_insurance ric other than capital_gain dividends are included in a ric’s deduction for dividends_paid under sec_852 and are taxed to the shareholders of the ric as ordinary_income dividends thus unlike capital_gain dividends life_insurance ric dividends that taxpayer would like to attribute to the ric’s short-term_capital_gains are treated as ordinary dividends when received by the ric shareholders the examining agent’s ultimate position is that where a life_insurance company’s segregated_asset_account holds interests in a ric including a life_insurance ric the company must account for dividends received from the ric other than capital_gain dividends as ordinary dividends in the year received even though a portion of these dividends could be attributable to short-term_capital_gains realized by the ric taxpayer’s argument taxpayer’s basic argument is that the portion of the ric dividends that are attributable to short-term_capital_gains are not included in the segregated_asset account‘s gross_investment_income because these gains have already been taken into account under sec_817 and b taxpayer asserts that reliance upon the general rules in subchapter_m characterizing a ric’s dividends to shareholders ignores the special relationship between a life_insurance ric and the segregated_asset_account as well as the manner in which the segregated_asset_account provisions of sec_817 operate to allow a life_insurance_company to avoid tax on capital_gains attributable to assets held in a segregated_asset_account taxpayer argues further that the segregated_asset_account reserve and basis_adjustment provisions of sec_817 and b allow it to look through the life_insurance ric entity not only to determine the diversification of the assets supporting the variable_contracts but also to exclude any appreciation income on a life_insurance ric’s assets from recognition at the life_insurance_company level taxpayer concludes that the dividends distributed by the life_insurance ric some portion of which it would like to attribute to the life_insurance ric’s short-term_capital_gains should be a non-event because the portion of the dividend that taxpayer would allocate to short-term_capital_gain represents the realization of appreciation in value of a separate account’s assets that has already been reflected in the separate_account asset bases and reserves under the rules of sec_817 and b discussion of allocation_of_basis under sec_817 we agree with the examining agent that taxpayer is not permitted to characterize any portion of the dividends distributed by the life_insurance ric to its segregated_asset accounts as short-term_capital_gains as such an allocation disregards subchapter_m we further find that the treatment of the dividends as ordinary_income dividends is consistent with both subchapters l and m and does not result in double reporting of income in conjunction with the reserve and basis adjustments made by segregated_asset_account under sec_817 and b sec_817 prescribes special rules for increasing or decreasing segregated_asset_account reserves under sec_807 and b to the extent that reserve changes are attributable to appreciation or depreciation in value of the assets held in the segregated taxpayer’s approach prevents this allocable portion of the dividends from being taken into account in calculating the company and policyholder shares of the segregated_asset account’s gross_investment_income under sec_812 effectively taxpayer argues that the segregated_asset_account never realizes gain if it is short- term in nature but instead modifies reserves and basis under sec_817 this exclusion of part of the rics’ dividends from gross_investment_income increases the taxpayer’s drd asset account under sec_817 neither appreciation nor depreciation in the value of the assets held by the segregated_asset_account whether or not realized is counted in computing the life_insurance company’s deduction or income item resulting from a net increase or decrease in reserves respectively this offset of reserves and basis is accomplished under sec_817 by increasing or decreasing the basis of each asset in the segregated_asset_account by any change in the value of that asset to the extent that this appreciation or depreciation in value has been removed from the segregated_asset_account reserves accordingly although sec_817 denies issuers of variable_contracts any reserve deduction for increases in required reserves reflecting appreciation in value of the segregated_asset_account assets the life_insurance_company is not taxed on any gain_or_loss upon disposition of those assets and cannot reduce its tax with respect to other capital_gains by virtue of any realized losses which would have occurred but for the depreciation or reduction in basis under sec_817 if a life_insurance company’s segregated_asset_account invests in a life_insurance ric the reserves for the variable_contracts will reflect the investment performance of the life_insurance ric through the daily valuation of the ric shares held by the segregated_asset_account accordingly if the life_insurance ric earns income whether capital or ordinary in nature but is not required to distribute that income the shares of the life_insurance ric held by the segregated_asset_account will appreciate in value so that there will be corresponding increases in the reserves for those variable_contracts conversely if the life_insurance ric’s holdings depreciate in value the value of each share of that ric held by the segregated_asset_account will also depreciate leading to a decrease in the life_insurance company’s reserves for variable_contracts under sec_817 any increase or decrease in the life_insurance company’s reserves for the variable_contracts reflecting the net appreciation or depreciation in the value of the segregated_asset account’s interest in the life_insurance ric is not counted in determining the deduction or income item for a net increase or decrease in reserves respectively correspondingly the segregated_asset account’s basis in the the life_insurance ric’s shares are continuously adjusted to reflect any appreciation or depreciation of the assets held within the ric so that the life_insurance_company will not be subject_to tax on those redemption of those shares the value of the ric shares can change due to appreciation or depreciation of the ric’s assets and can also change if a portion of the income of the ric is distributed to its shareholders thus if the segregated_asset_account directly holds and subsequently sells shares of stock including shares in a life_insurance ric or any other capital_asset no capital_gain is recognized on such sale due to the adjustments to basis made from time to time reflecting appreciation or depreciation required by sec_817 and b however if the ric distributes ordinary_income to its separate_account owner s the dividend income is taxable as ordinary_income without regard to the funding source within the owned entity even if that income was short-term_capital_gain in the hands of the life_insurance ric similarly a dividend distribution other than a capital_gain dividend made to the life_insurance company’s segregated_asset_account with respect to its interest in a life_insurance ric also does not represent appreciation in the value of assets as referred to in sec_817 and b the life_insurance ric does not distribute short-term_capital_gains as such further the distribution of an ordinary dividend does not directly reduce the basis of the segregated_asset account’s shares in the life_insurance ric however the net asset value per share of a life_insurance ric is ordinarily reduced by the payment of an ordinary dividend so that immediately following the dividend distribution there is a depreciation in the value of the life_insurance ric shares held by the segregated_asset_account pursuant to sec_817 the life_insurance_company may adjust that is increase the deduction item for increases in reserves for the variable_contracts by this depreciation in value of the assets held by the segregated_asset_account so that the inclusion of the ordinary_income dividend in the gross_investment_income of the segregated_asset_account is offset by a reserve deduction attributable to the depreciation in value of the life_insurance ric shares with respect to which the dividend distribution was paid if as is usually the case the segregated_asset_account applies this dividend to the purchase of additional shares in the life_insurance ric the segregated_asset_account acquires a basis in these additional shares equal to the amount of the dividend that has been included in gross_investment_income as a result the segregated_asset account’s basis in each of its life_insurance ric shares reflects the current net asset value attributable to each of the ric’s outstanding shares so that no gain_or_loss would be recognized by the life_insurance_company on the sale or redemption of any of those shares taxpayer’s alternative arguments taxpayer has made several alternative arguments for excluding the portion of life_insurance ric dividends that it believes are derived from short-term_capital_gains several of these arguments are based on the erroneous assumption that ownership of assets through a ric must be taxed identically to owning the assets directly for instance taxpayer argues that sec_817 is designed to exclude all corporate-level capital_gains_and_losses and the tax effect thereof from insurance_company income see general explanation of the revenue provisions of the deficit_reduction_act_of_1984 the blue_book 98th cong 2d sess date that statement is true but only applies where the income realized at the segregated_asset_account level meets the definition of capital_gains short-term_capital_gains earned by a life_insurance ric are distributed by the ric as ordinary_income dividends as noted above and not as capital_gains similarly taxpayer interprets situation of revrul_81_225 1981_2_cb_12 to imply that a life_insurance_company is the owner not of the ric but of its underlying assets that ruling which dealt with the tax treatment of a so-called wrap-around variable_annuity discussed five fact patterns under which the policyholder would or would not be considered the direct owner of assets nominally held by the insurance_company in situation a life_insurance ric was described as an alter ego of the insurance_company and further holds that the company is the owner of these underlying assets the ruling further states that the company is the owner of the shares of the ric for federal_income_tax purposes the ruling also indicates that this beneficial_interest is reflected in the life_insurance ric’s shares and that the segregated_asset_account is treated as the owner of these shares for federal_income_tax purposes the focus of the ruling is on whether the insurance_company or the policyholder will be treated as the owner of the assets of a life_insurance ric from the standpoint of investor_control both the excerpts quoted by taxpayer and the remainder of the ruling indicate that under situation the life_insurance company’s segregated_asset_account -- rather than the policyholder - is the owner of the life_insurance ric used as the investment vehicle to support its variable_contracts any inference that the insurance_company is thereby also the owner of the assets of the ric is misplaced the insurance_company is the owner of the ric assets only to the extent that it is also the owner of the assets of any other corporate entity in which it holds shares taxpayer also asks us to rely upon the rationale it sees in revrul_71_197 1971_1_cb_207 that held that capital_gain dividends received from a ric held in a segregated_asset_account to fund qualified_pension contracts were not taxed to the life_insurance_company revrul_71_197 dealt with the application of a provision of the act4 former sec_801 which permitted issuers of variable annuities used in connection with pension plans to adjust the basis of the segregated_asset_account assets to reflect appreciation or depreciation of those assets taxpayer argues that revrul_71_197 indicates service recognition that the reserve and basis adjustments made by the segregated_asset_account to reflect appreciation in the assets held by the account are allocable against dividends that could allocable to a ric’s short-term_capital_gains we believe that taxpayer’s reliance on this ruling in the present context is misplaced revrul_71_197 dealt with capital_gain dividends from a ric not dividends attributable to the ric’s short-term_capital_gains under sec_852 a capital_gain dividend is treated by the shareholders as a gain from the sale_or_exchange of a capital_asset held for more than year this treatment is not available with respect to a ric’s dividends even if sourced from the ric’s short-term_capital_gain that are taxed as ordinary_income dividends to the ric shareholders moreover the regulations under the segregated_asset_account provisions of the act make clear that the adjustments made by a life_insurance_company to the segregated_asset_account reserves based on realized and unrealized_appreciation in the assets held in the segregated_asset_account are not allocable against ordinary dividends see sec_1 f example life_insurance_company tax act of public law in the tax_reform_act_of_1984 included within the deficit_reduction_act_of_1984 public law congress amended the segregated_asset_account provisions to extend the forbearance of tax on capital_gains to segregated_asset accounts supporting all variable_contracts not only those held by pension plans finally taxpayer suggests that there is a difference in reporting standards between public and life_insurance rics that produces a substantive difference in characterization of the ric dividend as noted above no ric is required to report dividends on a form_1099 to exempt recipients including life_insurance_companies the alternative information given the shareholders of a life_insurance ric under the act includes the amount of short-term_capital_gain we note that this information is also generally given by public rics with their form 1099's in effect taxpayer asks that we conclude that the categories of dividend used in subchapter_m do not apply if the amount of short-term gain is known to an exempt recipient we find no support in the law for this distinction subchapter_m governs character of dividends the ric structure used in segregated_asset accounts has a number of advantages from an operational and administrative standpoint that make the use of sub-accounts a preferred approach for the support of variable_contracts the use of rics invokes subchapter_m however which clearly delineates the types of dividends that can and must be made taxpayer cannot ignore subchapter_m simply because it would be to its benefit in computing drd sec_817 operates properly to remove gains attributable to appreciation in the value of assets held in a segregated_asset_account supporting variable_contracts the inclusion of what would with direct ownership be short-term_capital_gain in gross_investment_income is a simple and direct consequence of taxpayer’s chosen structure accordingly we conclude that taxpayer cannot rely on the reserve and basis_adjustment rules of sec_817 and b to exclude short-term_capital_gains included in dividends_paid to its separate_accounts by a life_insurance ric taxpayer must include these ordinary dividends in each segregated_asset account’s gross_investment_income under sec_812 we note that the reduction in drd under the proration formula of sec_812 is the only adverse impact of the inability of taxpayer to exclude short-term_capital_gains earned by the ric from its separate accounts’ gross_investment_income as the income is otherwise attributable to the policyholders specifically to the extent that distribution of these dividends by the life_insurance rics reduces the value of the rics held by taxpayer’s segregated_asset accounts taxpayer will have a correlative_adjustment in its end of year segregated_asset_account reserves by this depreciation in value when computing the deduction or income item under sec_805 and sec_803 with respect to a net increase or net decrease in reserves respectively a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
